Title: John Thaxter to John Adams, 23 January 1781
From: Thaxter, John
To: Adams, John


     
      Sir
      Leyden Jany. 23d 1781
     
     I had the Honour of your Note and the inclosed Extracts yesterday Morning; I waited on Mr. Luzac immediately with the Paper and shewed him the Extracts, with which he was highly gratified. He sent them so late last Evening that I had only time to inclose them to You. The News cannot but be agreable to every one who loves his Country, and feels interested in every Event that affects it: but the Quantity of it is too great to claim an immediate Credit. Altho’ the whole and much more may be within the Compass of one’s Wishes, and however fashionable it may be to shape one’s language to his Wishes, yet after the confident Reports from that quarter of the Continent in the Summer of 1779, and their palpable falsity, one will be moderate in wishing; and modest in speaking, ’till there is an ample Confirmation.
     Master John and I attend Professor Pestel’s Lectures sur les fondemens de Jurisprudence naturelle. They are very ingenious and learned. His Lectures upon Grotius We do not attend—he has not time. I have thought it most adviseable for him to attend the former of the two. I wish however for your direction. He and his Brother are extremely diligent, and I presume their progress will be satisfactory to You.
     The Rector Magnificus has consented to matriculate Master Charles. If it is agreable to You, I will wait upon him for that purpose.
     I have the honor to inclose You Mr. Pestel’s Latin Edition, and Homer’s Hymn to Ceres, and to be with perfect Respect, Sir, your most humble Servt.,
     
      J. Thaxter
     
    